O’Donnell, J.,
dissenting.
*1242{¶ 10} I respectfully dissent from the court’s decision to dismiss this case as having been improvidently accepted. I believe that the appellate court had jurisdiction to consider the state’s appeal, and, therefore, the matter should be remanded to the court of appeals to consider the issue upon which the court had granted leave to appeal.
{¶ 11} Iran Mayfield pled no contest to an indictment charging him with one count of domestic violence. After a proper Crim.R. 11 colloquy, the court accepted his no-contest plea and then, without objection, asked the state to set forth the facts supporting the indictment. Defense counsel moved the court to allow Mayfield to address the court. In an unsworn statement to the court, Mayfield denied that he had shoved his wife, as she had alleged, and the court then inquired of Mayfield’s wife, who denied that anything other than a verbal altercation had occurred. The trial court then entered a verdict of not guilty on Mayfield’s plea of no contest.
{¶ 12} The state filed a motion for leave to appeal in the court of appeals, in accordance with R.C. 2945.67(A), which provides:
{¶ 13} “[The state] may appeal as a matter of right any decision of a trial court in a criminal case * * *, which decision grants a motion to dismiss all or any part of an indictment, complaint, or information, a motion to suppress evidence, or a motion for the return of seized property or grants post conviction relief pursuant to sections 2953.21 to 2953.24 of the Revised Code, and may appeal by leave of the court to which the appeal is taken any other decision, except the final verdict, of the trial court in a criminal case.”
{¶ 14} In its motion, the state alleged that “the trial court violated well-established law as it relates to pleas of no contest,” and requested the appellate court “to review the issues of law pertaining to no contest pleas.” The appellate court granted the state’s motion for leave to appeal.
{¶ 15} In its merit brief filed in the court of appeals, the state discussed the trial court’s procedure at the plea hearing and asked the appellate court to “find that the trial court erred in finding [Mayfield] not guilty on a plea of no contest.”
{¶ 16} The appellate court dismissed the appeal, concluding that it lacked jurisdiction because the state had appealed a final verdict in a criminal case, which is prohibited by R.C. 2945.67(A). However, it never addressed the issue it had agreed to hear in connection with the leave it had granted.
{¶ 17} In my view, the court of appeals should have considered the issue presented by the state upon which it had granted leave to appeal. That issue concerned whether the trial court erred in accepting a no-contest plea and thereafter permitting the defendant and his wife to make unsworn statements, which the court considered and relied upon in rendering its not-guilty verdict.
William D. Mason, Cuyahoga County Prosecuting Attorney, Pamela Bolton and Jon W. Oebkar, Assistant Prosecuting Attorneys, for appellant.
Carolyn Kaye Ranke, for appellee.
{¶ 18} In effect, the trial court conducted a trial-like procedure involving unsworn statements — which are not evidence — and then relied on those statements in reaching a not-guilty verdict. This procedure is contrary to the very idea of a no-contest plea, which is an admission of the truth of the allegations contained in an indictment. Here, the case did not go to trial on a jury waiver and a plea of not guilty, where the trial court could have considered evidence and rendered a verdict. Rather, this came to the court on a plea of no contest.
{¶ 19} In my view, the appellate court had jurisdiction to consider that issue, i.e., the law “pertaining to no contest pleas.” See State v. Bistricky (1990), 51 Ohio St.3d 157, 555 N.E.2d 644, syllabus (a “court of appeals has discretionary authority pursuant to R.C. 2945.67[A] to review substantive law rulings made in a criminal case which result in a judgment of acquittal so long as the judgment itself is not appealed”).
{¶ 20} I would therefore reverse the judgment of the court of appeals and remand the cause to that court for consideration of the procedural issues raised by the state in its motion for leave to appeal. Accordingly, I respectfully dissent.